ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-168, concluding that EMILIO SANTIAGO of CLIFTON, who was admitted to the bar of this State in 1995, should be suspended from the practice of law for a period of three months for violating RPC 3.3(a)(l)(knowingly making a false statement of material fact or law to a tribunal), RPC 3.3(a)(5)(l)(failing to disclose to a tribunal a material fact with knowledge that the tribunal may tend to be misled by such failure), RPC 8.4(b)(com-mission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c)(con-duct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduet prejudicial to the administration of justice);
And the Disciplinary Review Board further having concluded that on reinstatement to practice, respondent should practice under supervision by an attorney approved by the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that EMILIO SANTIAGO is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 28, 2003; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics, for a period of two years and until the further order of the Court; and it is
*500ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.